Citation Nr: 1107836	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from July 1958 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 RO rating decision that apparently 
reopened and denied the Veteran's claim for entitlement to 
service connection for bilateral hearing loss on a de novo basis.  

The Board observes that the August 2008 RO decision (noted above) 
reopened the Veteran's claim for entitlement to service 
connection for bilateral hearing loss and denied that claim on a 
de novo basis.  The Board notes, however, that service connection 
for bilateral hearing, was previously denied in a final June 1987 
Board decision.  Therefore, the Board must address whether the 
Veteran has submitted new and material evidence to reopen his 
claim for entitlement to service connection for bilateral hearing 
loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1. A June 1987 Board decision denied service connection for 
bilateral hearing loss.  

2.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1987 Board decision that denied entitlement to 
service connection for bilateral hearing loss, is final.  38 
U.S.C.A. § 7105 (West 2008).  

2.  New and material evidence has not been received to reopen a 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in May 2008, a rating decision 
in August 2008, a statement of the case in December 2008, a 
supplemental statement of the case in June 2009, and a 
supplemental statement of the case in July 2010.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decision.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board notes that the May 2008 correspondence (noted above) not 
only told the appellant what constitutes new and material 
evidence, but also advised him of the reasons for a previous 
denial of his claim for service connection and what evidence was 
needed in order to be considered new and material.  The appellant 
has been given ample time to respond to that notice and provide 
evidence that relates to the previously unestablished facts.  
This correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore a remand 
for additional notification would serve no useful purpose.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant.  The case was last readjudicated in 
a September 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  VA has also 
obtained a medical examination in relation to this claim.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

A decision of the Board is final, with the exception that a claim 
may be reviewed if new and material evidence is submitted.  If 
the claim is reopened, it will be reviewed based on all the 
evidence of record.  38 U.S.C.A. § 5108, 7104 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board denied service connection for bilateral hearing loss in 
June 1987.  The June 1987 Board decision is final.  38 U.S.C.A. 
§ 7104.  

The evidence considered at the time of the June 1987 Board 
decision included post-service private treatment records; a 
January 1986 VA examination general medical examination report 
and a March 1986 VA audiological examination report; and the 
Veteran's own statements.  The June 1987 Board decision denied 
service connection for bilateral hearing loss on the basis that 
such disorder was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  The Board 
noted that a June 1986 response from the National Personnel 
Record Center (NPRC) indicated that the Veteran's service 
treatment records were not available.  The Board also indicated 
that a March 1986 VA audiological examination report noted that 
the Veteran reported that a physician had told him that he had 
hearing loss due to exposure to loud noise.  The Board related 
that the Veteran gave a history of being exposed to noise during 
service because he was a mechanic and worked on aircraft.  It was 
noted that audiometric testing revealed a mild high frequency 
hearing loss, bilaterally, poorer in the right ear.  The Board 
further indicated that June 1985 private treatment reports showed 
that the Veteran was seen for an audiometric examination and that 
he also underwent a right myringotomy and insertion of Teflon 
tube that same month.  

The Board noted that the Veteran's service treatment records were 
unavailable and that he had not contended that he was treated 
during service for hearing loss, but that he was aware of his 
bilateral hearing loss from his discharge from service to the 
present time.  The Board also indicated that the Veteran reported 
that he was informed by a physician that his bilateral hearing 
was caused by loud noise.  The Board related that while the 
Veteran's contentions had been considered, including his 
assertion that his bilateral hearing loss was caused by exposure 
to noise during service as a result of being an aircraft 
mechanic, the objective evidence available for review showed no 
bilateral hearing loss until many years after the Veteran's 
period of service.  The Board further noted that there were no 
findings in the record to indicate that the Veteran's current 
bilateral hearing loss was related to any noise exposure or other 
incident during service many years earlier.  The Board also 
reported that there was no evidence that the Veteran's bilateral 
hearing loss was manifested to a compensable degree within one 
year following his discharge from service.  

The Veteran's service treatment records are unavailable.  There 
is also no evidence of record of hearing loss within the year 
after service as required for a presumption of service 
connection.  

Post-service private treatment reports and VA examination reports 
show treatment for complaints of bilateral hearing problems.  

A June 1985 audiological report from R. P. Meyer, M.D., showed 
results indicative of a hearing loss disability in the Veteran's 
right ear as defined by 38 C.F.R. § 3.385.  The diagnoses were 
right conductive loss and right high frequency sensorineural 
hearing loss.  

A June 1985 operation report from St. Joseph's Hospital and 
Medical Center indicated that the Veteran underwent a right 
myringotomy and insertion of a Teflon tube.  The postoperative 
diagnosis was hemotympanum.  

A January 1986 VA general medical examination report noted that 
the Veteran reported that he was told by his physician that he 
had hearing loss due to loud noise.  The Veteran stated that the 
only loud noise he had encountered was during his period of 
service where he worked as an aircraft mechanic at Otis Air Force 
Base.  He stated that he still had problems hearing and that he 
had to constantly ask people to repeat themselves at work.  The 
Veteran indicated that he had worked in an office for twenty-
three years and that it was a very quiet work place, but it was 
still difficult for him to hear people.  As to diagnoses, the 
examiner indicated that the Veteran's right ear tube in the 
tympanic membrane was clear and that his left ear canal was 
clear.  

A March 1986 VA audiological examination noted that the Veteran 
reported that he had a tube placed in his right ear one year 
earlier.  He stated that he had noise exposure in the Air Force 
for four years from 1958 to 1962.  The examiner reported results 
that were indicative right ear hearing loss, but not left ear 
hearing loss, as defined by 38 C.F.R. § 3.385.  The examiner 
indicated that that the Veteran had mild high frequency hearing 
loss, bilaterally, poorer in the right ear.  

In his July 1986 VA Form 9, the Veteran stated that he worked on 
engine aircraft for three and a half years at Otis Air Force 
Base.  He stated that the noise from the aircraft did in fact 
contribute to his hearing loss.  The Veteran indicated that since 
he was discharged from his period of service, he had always had a 
problem hearing.  He remarked that he had only worked in an 
office environment since he was discharged in 1962 and that no 
loud noises could have damaged his hearing.  The Veteran reported 
that he was never issued hearing protection devices, such as ear 
plugs, while he was in the service while the planes were running 
up.  He stated that he was never given a hearing check to see if 
he had a problem.  

The evidence received since the June 1987 Board decision includes 
additional post-service private treatment records, an August 2008 
VA audiological examination report, and statements from the 
Veteran.  

A March 2006 audiological report from Loud & Clear related 
results indicative of bilateral hearing loss as defined by 38 
C.F.R. § 3.385.  

In his April 2008 Application for Compensation and/or Pension, 
the Veteran reported that his bilateral hearing loss was directly 
caused by his active duty on the flight line during service 
working with engine aircraft.  He stated that his hearing was 
worsening as he was getting older.  

An August 2008 VA audiological examination report noted that the 
Veteran's claims file was reviewed.  The Veteran reported that he 
had exposure to aircraft/aviation noise during the military 
without ear protection.  He stated that he serviced and flew on 
four engine RC 120D aircraft for three and a half years.  He 
indicated that he was exposed to running engines and flight deck 
noises.  The Veteran denied that he had any occupational noise 
exposure.  He indicated that he worked in customer service and 
sales for thirty-seven years and retired thirteen years ago.  The 
Veteran stated that he had recreational noise exposure to power 
tools with the use of ear protection.  He reported that he had 
suffered from hearing loss for twenty-five to thirty years.  It 
was noted that the Veteran underwent a myringotomy in the right 
ear in the 1980s and that he had a history of chronic childhood 
ear infections.  

The diagnosis was mixed hearing loss in both ears with low 
frequency conductive overlay from 250 to 1000 Hertz, with sloping 
to profound mixed hearing loss in the right ear, and moderately 
severe sensorineural hearing loss from 1500 to 8000 Hertz, in 
both ears.  The examiner discussed the Veteran's medical history 
in some detail.  The examiner commented that the Veteran's 
"hearing loss [was] not caused by or a result of military noise 
exposure".  The examiner indicated that there was no evidence 
documenting that the Veteran's hearing loss was incurred in or 
aggravated by his military service.  The examiner stated that, as 
to the Veteran's left ear, audiometric testing conducted in 1985 
(20+ years post-military) revealed hearing sensitivity to be 
within normal limits, thus the Veteran's hearing loss in his left 
ear was not related to military noise exposure.  The examiner 
stated that current scientific evidence asserted that hearing 
loss related to acoustic trauma occurred immediately at the time 
of the insult and had not been found to be present with a 
progressive insult and cited a medical treatise.  The examiner 
stated that hearing loss with progressive onset was commonly 
symptomatic of presbycusis, genetic inheritance, or medical 
pathology, as well as subsequent civilian noise exposure, etc.  

The examiner reported that, as to the Veteran's right ear, 
audiometric testing conducted in 1985 (20+ years post-military) 
revealed mild to moderate notched mixed hearing loss.  The 
examiner stated that the nature of such hearing loss was not 
consistent with a noise exposure etiology, rather it was 
consistent with middle ear medical pathology for which the 
Veteran underwent surgical intervention (myringotomy) to address.  
The examiner remarked that the underlying bone conduction lines 
at that time were within normal limits and thus the Veteran's 
current hearing loss in his right ear was not related to military 
noise exposure.  The examiner again indicated that current 
scientific evidence asserted that hearing loss related to 
acoustic trauma occurred immediately at the time of the insult 
and had not been found to be present with a progressive insult 
and cited a medical treatise.  The examiner stated that hearing 
loss with progressive onset was commonly symptomatic of 
presbycusis, genetic inheritance, or medical pathology, as well 
as subsequent civilian noise exposure, etc.  

In a September 2008 statement, the Veteran reported that he had 
hearing loss that was caused by his three and a half years 
working on engine aircraft.  He stated that he was not given ear 
protection even though the noise was tremendous.  He indicated 
that he disputed that there were no medical records to 
substantiate his claim and referred to visits to sick bay and 
complaints to supervisors.  In his December 2008 VA Form 9, the 
Veteran reported similar information.  

Private treatment records dated from November 2008 to September 
2010 show that the Veteran continued to receive treatment for 
bilateral hearing loss and for ear problems.  

The Board notes that the additional private records and the 
August 2008 VA audiological examination report, with additional 
treatment for bilateral hearing loss, do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a); 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, 
the fact that the Veteran currently has bilateral hearing loss is 
not in dispute, either today or in June 1987.  The Veteran's 
statements in this regard are also cumulative and redundant.  The 
evidence at the time of the June 1987 Board decision already 
indicated that the Veteran had been diagnosed with bilateral 
hearing loss pursuant to a March 1986 VA audiological examination 
report.  Additionally, the Veteran had also already reported that 
he had suffered from bilateral hearing loss since he was 
discharged from the service.  
As noted previously, the June 1987 Board decision denied service 
connection for bilateral hearing loss on the basis that basis 
that such disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  The 
Board noted that the Veteran's service treatment records were 
unavailable and that the Veteran had not contended that he was 
treated during service for hearing loss, but that he was aware of 
his bilateral hearing loss from his discharge from service to the 
present time.  The Board also indicated that the Veteran reported 
that he was informed by a physician that his bilateral hearing 
was caused by loud noise.  The Board further reported that while 
the Veteran's contentions had been considered, including his 
assertion that his bilateral hearing loss was caused by exposure 
to noise during service as a result of being an aircraft 
mechanic, the objective evidence available for review showed no 
bilateral hearing loss until many years after the Veteran's 
period of service.  The Board also noted that there were no 
findings in the record to indicate that the Veteran's current 
bilateral hearing loss was related to any noise exposure or other 
incident during service many years earlier, and that there was no 
evidence that the Veteran's bilateral hearing loss was manifested 
to a compensable degree within one year following his discharge 
from service.  None of the recently submitted evidence links the 
Veteran's bilateral hearing loss to his period of service.  In 
fact, an examiner specifically found, after a review of the 
Veteran's claims file, that his bilateral hearing loss was not 
caused by his military noise exposure pursuant to an August 2008 
VA audiological examination.  

The Board notes that the Veteran has reported that he has 
bilateral hearing loss that is due to noise exposure during his 
period of service.  The Board notes, however, without the 
appropriate medical training and expertise, the Veteran is not 
competent to offer a probative opinion on a medical matter, such 
as with respect to the etiology of a claimed disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  38 
C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been 
submitted since the June 1987 Board decision.  Thus the claims 
for service connection for bilateral hearing loss may not be 
reopened, and the June 1987 Board decision remains final.  


ORDER

The application to reopen the claim for entitlement to service 
connection for bilateral hearing loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


